Not for Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


FRAZIER INDUSTRIAL COMPANY,

              Plaintiff
                                                             Civil Action No. 18-12426
       V.
                                                                     OPINION
NICKLAUS M. LOGRECCO, alicia NICK
LOGRECCO, REB STEEL EQUIPMENT
CORP., dlb/a REB STORAGE SYSTEMS
INTERNATIONAL, and JOHN DOES 1-10,

              Defendants.


John Michael Vazguez, U.S.D.J.

       Plaintiff Frazier Industrial Company (“Frazier”) alleges that its former employee,

Defendant Nicklaus “Nick” Logrecco, misappropriated Frazier’s confidential business

information and brought it with him to his new job with a national competitor, Defendant REB

Steel Equipment Corp., dTh/a/ RED Storage Systems International (“REB”). D.E. 15. Currently

pending before this Court are two motions to dismiss Plaintiff’s Second Amended Complaint

filed by REB and Logrecco pursuant to Federal Rule of Civil Procedure 1 2(b)(2) for lack of

personal jurisdiction. D.E. 28, 48. The Court reviewed the parties’ submissions in support and

in opposition’ and decided the motion without oral argument pursuant to Fed. R. Civ. P. 78(b)

and L. Civ. R. 78.1(b). For the reasons set forth below, Defendant Logrecco’s motion is denied.



  Defendant RED’s brief in support of its motion will be referred to as “RED Br.,” D.E. 28-1;
Defendant Logrecco’s brief in support of his motion will be referred to as “LOG Br.,” D.E. 48-1;
Plaintiffs omnibus brief in opposition will be referred to as “P1. Opp’n,” D.E. 50; Defendant
RED’s reply will be referred to as “REB Reply,” D.E. 52; Defendant Logrecco’s reply will be
referred to as “LOG Reply,” D.E. 51.
Defendant REB’s motion is granted as to the non-compete claims but Plaintiff is granted

jurisdictional discovery as to the trade secret/confidential information claims.

      I. BACKGROUND

            Defendant Logrecco worked for Plaintiff Frazier, a New Jersey corporation with its

headquarters in New Jersey, for over six years. D.E. 15 (“SAC”)                 ¶   13, 29, 57, 66. Frazier

designs, manufacturers, and installs steel rack systems. Id.          ¶   21. Logrecco is a resident of

Nevada. Id.      ¶   14. REB is “an integrator of racking systems and storage handling solutions.” Id.

¶ 64.      REB is an Illinois corporation with its principal place of business in Chicago, Illinois. Id.

¶   15. REB is also authorized to do business in the State of New Jersey, maintains a New Jersey

business identification number, and has a designated agent for service of process in New Jersey.

Id.   ¶   18. REB has facilities throughout the country but none in New Jersey. Id.       ¶11   18, 65.

            Logrecco was a senior project manager with Frazier. Id.         ¶    29. Logrecco interviewed

with Frazier in New Jersey and was hired on or about December 4, 2012. Id. Before he started

working, Logrecco attended a three-week training at Frazier’s headquarters in New Jersey. Id.             ¶
31. Logrecco worked remotely from California and then Nevada throughout his employment

with Frazier. Id.       ¶   30. Frazier issued Logrecco a laptop that remotely connected to Frazier’s

sewers in New Jersey. Id.         ¶ 30.   Logrecco’s supervisor, Peter Goffiedo, was in New Jersey, and

Logrecco communicated with him by email every few days. Id.                  ¶   32; D.E. 48-4 (“Logrecco

Dep.”) at 50:5-8.             Frazier’s accounting department, administrative department, project

management department, human resources department, engineering department, and information

technology department were also located in New Jersey.                SAC    ¶    31.   Logrecco frequently

communicated with various employees in these departments. Id.             ¶11 32-35.



                                                        2
       Logrecco signed a Confidentiality and Non-Compete Agreement (the “Agreement”) with

Frazier on December 4, 2012, and a Conflict of Interest and Ethics Policy (the “Policy”) on April

4, 2014. Id.   ¶IJ 46-47;   Exs. C & D. The Agreement provided that Logrecco will never disclose

or make commercial use of Plaintiffs “Confidential Information,” as defined in the contract.

D.E. 15 at 43.         Confidential Information included “fabrication and design drawings,

manufacturing techniques and processes, research and developments data and activities,

marketing and sales plans, [and] sales and financial data[j” Id. The Policy likewise prohibited

Logrecco from disclosing Plaintiffs confidential information. Id. at 48. The Agreement thither

indicated that Logrecco would not work in competition with Plaintiff for one year after

“termination of the Agreement[.]” Id. at 44.

       Logrecco left Plaintiff in May 2018 and then joined Defendant REB. Id.            ¶fflJ   62-63.

Plaintiff alleges that Defendant Logrecco improperly used his remote connection to copy and

retain confidential information and trade secrets stored on Plaintiffs servers in New Jersey

before transitioning to REB, forming the basis of this action. Id.   ¶J 1-3, 61-62, 74
       Plaintiff filed its Complaint against Defendants in the Superior Court of New Jersey on

July 13, 2018, alleging seven counts: (I) breach of contract; (II) breach of implied covenant of

good faith and fair dealing; (III) breach of duty of employee loyalty; (IV) unfair competition; (V)

civil conspiracy; (VI) aiding and abetting; and (VII) director liability. D.E. 1-1. Defendants

removed the action to this Court on August 3, 2018 based on diversity jurisdiction. D.E. 1.

Plaintiff filed an Amended Complaint on August 7, 2018, adding the following claims: (VIII)

misappropriation; (IX) violation of the New Jersey Trade Secrets Act, N.J.S.A. 56:15-1 et seq.;

(X) violation of the New Jersey Computer Related Offenses Act, N.J.S.A. 2A:38A-l etseq.; (XI)

conversion; (XII) unjust enrichment.        D.E. 6.   Plaintiff followed with a Second Amended



                                                  3
Complaint on August 13, 2018, adding the following claims: (XIII) tortious interference with

contract (listed as Count VIII) and (XIV) violation of the Defend Trade Secrets Act, 18 U.S.C.   §
1836 et seq. D.E. 15. Plaintiff moved for a temporary restraining order on August 7, 2018, D.E.

7, which the Court denied on August 15, 2018, D.E. 22. Defendant REB then moved to dismiss

pursuant to Rule 12(b)(2) for lack of personal jurisdiction on September 14, 2018. D.E. 28.

Defendant Logrecco moved for the same on January 15, 2019. D.E. 48. Plaintiff opposed the

motions, D.E. 50, and Defendants replied, D.E. 51, 52.

   II. ANALYSIS

       Rule 1 2(b)(2) permits a party to move to dismiss a case for “lack of personal

jurisdiction.” Fed. R. Civ. P. 12(b)(2). In such a motion to dismiss, the plaintiff “bears the

burden of demonstrating the facts that establish personal jurisdiction.” Pinker v. Roche Holdings

Ltd., 292 F.3d 361, 368 (3d Cir. 2002). When a court “resolves the jurisdictional issue in the

absence of an evidentiaiy hearing and without the benefit of discovery, the plaintiff need only

establish a prima facie case of personal jurisdiction.” Otsuka Pharm. Co. v. Mylan Inc., 106 F.

Supp. 3d 456, 461 (D.N.J. 2015). In such cases, a court “take[sJ the allegations of the complaint

as true.” DayhoffInc. v. HJ. Heinz Co., 86 F.3d 1287, 1302 (3d Cir. 1996).

       However, once a defendant raises a jurisdictional defense, “a plaintiff bears the burden of

proving by affidavits or other competent evidence that jurisdiction is proper.” Id.      In other

words, court looks beyond the pleadings to all relevant evidence and construes all disputed facts

in favor of the plaintiff. See Carteret Say. Bank v. Shushan, 954 F.2d 141, 142 n.1 (3d Cir.

1992). Plaintiff must establish “with reasonable particularity sufficient contacts between the

defendant and the forum state.” Otsuka, 106 F. Supp, 3d at 462 (citing Mellon Bank (E) PSFS,

Nat? Ass’n v. Farino, 960 F.2d 1217, 1223 (3d Cir. 1992)). In addition, a court “may always



                                                4
revisit the issue of personal jurisdiction if later revelations reveal that the facts alleged in support

of jurisdiction remain in dispute.”            Otsuksz, 106 F. Supp. 3d at 462 n.5 (citing Ivfetcalfe    i’.


Renaissance Marine, Inc., 566 F.3d 324, 331 (3d Cir.2009)).

       A federal court “engages in a two-step inquiry to determine whether it may exercise

personal jurisdiction”: (1) “whether the relevant state long-arm statute permits the exercise of

jurisdiction,” and (2) “if so, [whether] the exercise of jurisdiction comports with due process”

under the Fourteenth Amendment. Display Works, LLC v. Bartley, 182 F. Supp. 3d 166, 172

(D.NJ. 2016) (citing IMO Indus., Inc. v. KiekertAG, 155 F.3d 254, 258-59 (3d Cir. 1998)). See

also Fed. R. Civ. P. 4(k)(1)(A) (indicating that service “establishes personal jurisdiction over a

defendant   .   .   .   who is subject to the jurisdiction of a court of general jurisdiction2 in the state

where the district court is located.”).             “New Jersey’s long-arm statute extends the state’s

jurisdictional reach as far as the United States Constitution permits, so the analysis turns on the

federal constitutional standard for personal jurisdiction.” Id. (citing IMO Industries, 155 F.3d at

259). Accordingly, the two steps are collapsed into one and “we ask whether, under the Due

Process Clause, the defendant has certain minimum contacts with [New Jersey] such that the

maintenance of the suit does not offend traditional notions of fair play and substantial justice.”

o’Connor v, Sandy Lane Hotel Co., 496 F.3d 312, 316 (3d Cir. 2007) (internal quotation marks

omitted). In other words, to establish personal jurisdiction, the Due Process Clause requires (I)

minimum contacts between the defendant and the forum; and (2) that jurisdiction over the

defendant comports with “fair play and substantial justice.” Burger King Corp. v. Rudzewicz,

471 U.S. 462, 476 (1985) (quotinglntiShoe Co. v. Washington, 326 U.S. 310, 320 (1945)).




2
  General jurisdiction as used in Rule 4(k) refers to subject-matter jurisdiction rather than
personal jurisdiction.
                                                         5
        “Personal, or in personam, jurisdiction, [generally] divides into two groups: ‘specific

jurisdiction’ and ‘general jurisdiction.” Display Works, 182 F. Supp. 3d at 172 (citing Burger

King, 471 U.S. at 472 n. 14 (1985)). Specific jurisdiction “depends on an affiliatio[n] between

the forum and the underlying controversy (i.e., an activity or an occurrence that takes place in the

forum State and is therefore subject to the State’s regulation).” Id. (quoting Walden v. Fiore, 571

U.S. 277, 284 n.6 (2014)). General jurisdiction “permits a court to assert jurisdiction over a

defendant based on a forum connection unrelated to the underlying suit.” Id. (quoting Walden,

571 U.S. at 284 n.6). Personal jurisdiction can also be obtained through consent, waiver, or in

state service on a defendant. See Carnival Cruise Lines, Inc. v. Shute, 499 U.S. 585, 590-97

(1991) (regarding consent via a forum selection clause); Burnham v. Superior Court of CaL, 495

U.S. 604, 628 (1990) (regarding in-state service); In re Asbestos Products Liability Litigation

(No. VI), 921 F.3d 98, 104-05 (3d Cir. 2019) (regarding waiver); Jasper v. Bexar County Adult

Detention Center, 332 Fed App’x. 718, 719 (3d Cir. 1999) (regarding consent).

General Personal Jurisdiction and Consent

        If a company is subject to a forum’s general jurisdiction, it can be sued there on any

matter. Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011). General

jurisdiction, also called all-purpose jurisdiction, may be asserted over an out-of-state corporation

“when their affiliations with the State are so ‘continuous and systematic’ as to render them

essentially at home in the forum State.” Id.         For an entity, its “place of incorporation and

principal place of business are paradigm bases for general jurisdiction[.]”        Daimler AG v.

Bauman, 571 U.S. 117, 137 (2014) (internal quotation marks omitted). Once general jurisdiction

is established, a court may hear any and all claims against the corporation. Goodyear, 564 U.S.

at 919. As noted, REB is an Illinois corporation and maintains its principal place of business in



                                                 6
the same state, which means that it is not at home in New Jersey under the two “paradigm bases”

for general jurisdiction.           Plaintiff does not argue that REB is otherwise “at home” in New

Jersey.3

           Plaintiff; however, argues that REB consented4 to personal jurisdiction by registering to

do business in New Jersey and designating an agent for service of process in the state. P1. Opp’n

at 24-25. No party contests that an individual or entity can consent to personal jurisdiction.

Plaintiff cites to Bane v. Netlink, Inc., 925 F.2d 637 (3d Cir. 1991), for the proposition that “[un

the Third Circuit, if a corporation registers to do business and designates an agent for service of

process in a state, it consents to jurisdiction in that state.” P1. Opp’n at 24.

           In Bane, the Third Circuit reviewed whether the Eastern District of Pennsylvania had

personal jurisdiction over the defendant corporation, Netlink. 925 F.2d at 638. At the outset, the

Bane court indicated that it was not determining whether Netlink was subject to general or

specific jurisdiction because the circuit found that the issue of consent controlled. Id. at 640.

Netlink had obtained authorization to conduct business in the state of Pennsylvania. Id. at 639.

The relevant Pennsylvania statute expressly provided that that such relationship “shall constitute

a sufficient basis    .   .   .   to exercise general personal jurisdiction.” Id. (quoting 42 P.C.S.A.   §
5301(a) (1990)). The court in Bane therefore concluded that in light of the Pennsylvania law,

Netlink had consented to personal jurisdiction in Pennsylvania. Id. at 641.

           Unlike the Pennsylvania statute in Bane, the pertinent New Jersey statutes do not indicate

that a foreign corporation is also subject to general personal jurisdiction when the entity registers

 Plaintiff does not argue that the Court has general jurisdiction over Defendant Logrecco. “For
an individual, the paradigm forum for the exercise of general jurisdiction is the individual’s
domicile[.]” Goodyear. 564 U.S. at 924. Logrecco is domiciled in Nevada.

  Plaintiff does not argue that that REB is subject to personal jurisdiction based on in-state
service on its registered agent. See, e.g. Senju Pharm. Co. v. Metrics, Inc., 96 F. Supp. 3d 428,
438 (D.N.J. 2015). As a result, the Court does not address this issue.
                                                         7
to do business and/or names a registered agent.           N.J.S.A.   §   14A:13-3 requires a foreign

corporation to obtain a “a certificate of authority” from the New Jersey Secretary of State before

transacting business in the state. N.J.S.A.   §   14A:4-1 in turn requires a foreign corporation to

maintain a registered office and registered agent in New Jersey. N.J.S.A.       §   14A:4-2 adds that a

corporation can be served through its designated agent.

       District courts in this circuit have reached different conclusions as to the reach of Bane

following the Supreme Court’s decision in Daimler. In Astrazeneca AB v. Mylan Pharm., Inc.,

72 F. Supp. 3d 549, 556-57 (D. Del. 2014), the court concluded that registering to do business in

Delaware could no longer serve as a basis for personal jurisdiction in light of the Daimler

decision. However, the court in Acorda Therapeutics, Inc. v. Mylan Pharm. Inc., 78 F. Supp. 3d

572 (D. Del. 2015), came to the opposite conclusion. The Acorda court determined that Daimler

did not eliminate consent as a basis for general personal jurisdiction. Id. at 588. To this end, the

district judge determined that “Daimler does not expressly address consent.” Id. at 589. Turning

to consent by registration, the court in Acorda noted that when compared to Pennsylvania’s law

in Bane, Delaware’s registration statutes did not contain an explicit provision as to consenting to

personal jurisdiction. Id. at 585-87 (citing 8 Del. C.    §   371, 376). However, the district court

observed that consent could nevertheless be found if judicial decisions clearly interpreted the

Delaware statutes as resulting in a consent to general jurisdiction. Id. at 585-87. The Acorda

court continued that the since 1988, the Delaware Supreme Court had unambiguously held that

when a foreign corporation authorized an agent to receive process within the state, the entity

consented to personal jurisdiction. Id. at 587 (citing Sternberg v. 0 ‘Neil, 550 A.2d 1105, 1115-

16 (Del. 1988)). As a result, the district court concluded that the defendant had consented to

personal jurisdiction in Delaware when it registered there in 2010. Id. at 588.



                                                   8
       Like district courts within the circuit, courts within this district have also reached

different outcomes. In Otsuka, 106 F.Supp.3d 456, Chief Judge Simandle concluded that the

defendant consented to personal jurisdiction in New Jersey in light of the New Jersey statutes.

The Otsuka court observed that the Supreme Court’s landmark decision in International Shoe

addressed matters in which consent was not at issue. Id. at 467 (citing In! 1 Shoe, 326 U.S. at

317). The district court also found that Daimler did not address the issue of consent to personal

jurisdiction. Id. at 468. The chief judge further noted that Supreme Court precedent predating

International Slice endorsed the consent-by-registration theory in certain circumstances. Id. at

467-68 (citing Neirbo Co.    i.   Bethlehem Shipbuilding Corp., 308 U.S. 165 (1939); Robert

Mitchell Furniture C’o. v. Selden Breck Const. Co., 257 U.S. 213 (1921); Pa. Fire Ins. Co. of

Pluto. v. Gold Issue Mining & Milling Co., 243 U.S. 93 (1917)). After reviewing Bane, the court

in Otsuka (like the judge in Acorda) found that “designation of an in-state agent for service of

process in accordance with a state registration statute may constitute consent to personal

jurisdiction, if supported by the breadth of the statute’s text or interpretation.” Id. at 469.

(emphasis added) (citation omitted). Chief Judge Simandle found that in light of decisions in

this district and a trial court’s ruling in Lit!on Indus. Sys., Inc. v. Kennedy Van Saun Corp., 117

N.J. Super. 52 (Law. Div. 1971), the defendant had consented to personal jurisdiction in New

Jersey by, among other things, registering to do business in New Jersey and appointing an in

state agent for service of process. Id. at 470-71. Other courts in the district have reached the

same conclusion as Otsuka. See, e.g., Sadler v. Hallsmith SYSCO Food Sen’s., No. 08-4423,

2009 WL 1096309 (D.N.J. 2009).

       In comparison, Judge Arleo in Display Works, 182 F. Supp. 3d at 179, held that “New

Jersey’s registration and service statutes do not constitute consent to general jurisdiction because



                                                 9
they do not contain express reference to any such terms.” The court in Display Works first

discussed the Bane decision. Id. at 173-74 (citing Bane, 925 F.2d at 638-4 1). Judge Arleo then

distinguished Bane, noting that the New Jersey statutes and relevant court rule “do not expressly

discuss consent or general jurisdiction.” Id. at 174-76. The Display Works court also did not

find Litton to be persuasive, indicating that the trial court in Litton did not review the text of the

relevant statutes. Id. at 176 (citing Litton, 117 N.J. Super. at 61). As did the Otsuka court, Judge

Arleo also recognized the Supreme Court’s prior holdings concerning consent to personal

jurisdiction. Id. (citing Neirbo, 308 U.S. at 165; Pa. Fire Ins. Co., 243 U.S. at 93). Judge Arleo

concluded, however, that rulings announced in Neirbo and Pennsylvania Fire could not be

reconciled with the Supreme Court’s more recent Daimler decision. Id. at 176. The Display

Works court continued that when Neirbo and Pennsylvania Fire were decided, the Supreme

Court was still analyzing personal jurisdiction pursuant to the then-controlling precedent

established in Pennoyer v. Neff 95 U.S. 714 (1878), rather than International Shoe and Daimler.

Id. at 177-78. Judge Arleo remarked that “[wjere the Court to follow Litton and its reliance on

the Pennoyer-era cases, it would not be able to follow the general jurisdictional structure

explained in Daimler.” Id. at 178.

       This Court previously agreed with the decision in Display Works. See BosaEll v. Cable

Services Co., Inc., Civ. No. 16-4498, 2017 WL 2815077          (D.N.J.   June 29, 2017). While the

Court reaches the same conclusion here, it takes a moment to further refine its rulings as to this

thorny issue. First, the Court agrees with the decisions in Acorda and Otsuka, finding that the

Supreme Coust’s watershed decision in Dainiler does not control. In this regard, the Court parts




                                                  10
ways with Display Works’ and the Court’s prior analysis in Boswell.                While Daimler

undoubtedly clarified the scope of general personal jurisdiction, the decision did not focus on, or

analyze, consent. To the contrary, the Daimler court appeared to reference consent solely as a

juxtaposition to the issue before it. See, e.g., Daimler, 571 U.S. at 129 (“[The Courts] 1952

decision in Perkins v. Benguet ConsoL Mining Co. remains the textbook case of general

jurisdiction appropriately exercised over a foreign corporation that has not consented to suit in

the forum.” (quoting Goodyear, 564 U.S. at 927-28) (bracket in original) (emphasis added)).

Thus, Bane remains binding precedent in this circuit. As a result, if the New Jersey statutes

expressly provided that by registering to do business in New Jersey, or by designating an in-state

agent for service of process, REB consented to personal jurisdiction, this Court would find in

favor of Plaintiff. However, as recognized by both Otsuka and Display Works, the New Jersey

laws do not contain such explicit language.

       Nevertheless, the Court finds the reasoning of Acorda and Otsuka persuasive. That is,

even if the relevant statutes do not expressly provide that an entity consents by registering andior

designating an agent, a corporation can nevertheless be deemed to have consented if clear state

precedent has so interpreted the statutes. For example, in Acorda, the Delaware Supreme Court

had definitively and unambiguously ruled that the Delaware registration statutes resulted in party

having consented to general jurisdiction. The difficulty here is that the Otsuka court, along with

Frazier, rely on the Litton decision. Litton, however, was a trial court decision. While the



‘
  The Court agrees that Pennoyer was overruled by International Show vis-à-vis specific
personal jurisdiction. The Court likewise agrees that Daimler (following Goodyear) sets forth
binding precedent as to general personal jurisdiction. But the Court finds that Dainiler does not
control as to consent. The Court is also not convinced that either International Shoe or Daimler
drastically altered the Supreme Court’s prior analytical framework as to other means of acquiring
personal jurisdiction, such as by consent, waiver, or in-state service. See, e.g., Burnham, 495
U.S. at 604 (finding that in-state service on an individual conferred personal jurisdiction).
                                                 11
opinion can stand as persuasive authority, it is not binding precedent on any court in New Jersey.

Paffv. Galloway Twsp., 229 N.J. 340, 351 (2017); S&R Associates v. Lynn Realty Corp., 338

N.J. Super. 350, 356 (App. Div. 2001); Stare c Machuzak, 227 NJ. Super. 279, 281 (Law Div.

1988). The Court finds that a single, non-binding trial court decision construing New Jersey’s

law is insufficient to provide adequate notice under the Due Process Clause of the Fourteenth

Amendment. This Court might very well reach a different result if there was a clear ruling from

the New Jersey Supreme Court, or perhaps unanimous and unambiguous rulings from New

Jersey’s Appellate Division, before REB registered to do business in New Jersey or designated

an in-state agent for service of process. However, Plaintiff has not pointed the Court to any such

authority nor could the Court locate any. As a result, the Court finds that REB did not consent to

general personal jurisdiction by complying with N.J.S.A.   §   14A:4-l, 14A:4-2, and l4A: 13-3.

Specific Personal Jurisdiction Logrecco
                               -




       Plaintiff also argues that the Court has specific jurisdiction over Defendants REB and

Logrecco.    P1. Opp’n at 14-23, 25-27.       “Specific jurisdiction requires that the defendant

‘purposefully directed his activities at residents of the forum and the litigation results from

alleged injuries that arise out of or relate to those activities.” MaxLire, Inc. v. ATG Elecs., Inc.,

193 F. Supp. 3d 371, 384 (D.N.J. 2016) (citing Burger King. 471 U.S. at 472). “The minimum

contacts analysis depends upon ‘the relationship among the defendant, the forum, and the

litigation.” Id. (quoting Shaffer v. HeUner, 433 U.S. 186, 204 (1977)). Yet, actual “[pjhysical

presence within the forum is not required to establish personal jurisdiction over a nonresident

defendant.” Id. (quoting IMO Industries, 155 F.3d at 259).

       The Third Circuit has set forth a three-part test, the “O’Connor test,” to determine

whether specific jurisdiction exists as to a certain defendant. Id. (citing O’Connor, 496 F.3d at



                                                 12
317). First, the defendant must have “purposeffihly directed [its] activities at the forum.” Id.

(citing O’Connor, 496 F.3d at 317).       This factor has also been described as “purposefiñ

availment.” Burger King, 471 U.S. at 475. It focuses on contact that the defendant itself created

with the forum state. Id. The “purposeflully directed” or “purposeffil availment” requirement is

designed to prevent a person from being haled into a jurisdiction “solely as the result of random,

fortuitous, or attenuated contacts” or due to the “unilateral activity of another party or third

person.” Id. (internal quotation marks omitted) (citing Keeton v. Hustler Magazine, Inc., 465

U.S. 770, 774 (1984D; World-Wide Volkswagen Corp. v. Woodson, 44 U.S. 286, 299 (1980);

Helicopteros Nacionales de Colom., S.A. v. Hall, 466 U.S. 408, 417 (1984)).

       Second, the litigation must “arise out of or relate to at least one of those activities.”

MaxLlIe, 193 F. Supp. 3d at 384 (citing O’Connor, 496 F.3d at 317). This has been described as

the “relatedness” element. See id. at 386. To meet this element, “causal connection can be

somewhat looser than the tort concept of proximate causation, but it must nonetheless be

intimate enough to keep the quid pro quo proportional and personal jurisdiction reasonably

foreseeable.”   O’Connor, 496 F.3d at 323 (citation omitted).        This is a “necessarily fact-

sensitive” inquiry. Id. The “animating principle” behind it “is the notion of a tacit quid pro quo

that makes litigation in the forum reasonably foreseeable.” Id. at 322.

       Third, the exercise ofjurisdiction must “otherwise comport with fair play and substantial

justice.” MasLite, 193 F. Supp. 3d at 384 (citing O’Connor, 496 F.3d at 317). Notably, “[t]he

existence of minimum contacts makes jurisdiction presumptively constitutional, and the

defendant ‘must present a compelling case that the presence of some other considerations would

render jurisdiction unreasonable.” O’C’onnor, 496 F.3d at 324 (quoting Burger KIng, 471 U.S.

at 477).   Factors to consider are “the burden on the defendant, the forum State’s interest in



                                                13
adjudicating the dispute, the plaintiffs interest in obtaining the most efficient resolution of

controversies, and the shared interest of the several States in furthering fundamental substantive

social policies.”   Miller Yacht Sales, Inc.      ‘i’.   Smith, 384 F.3d 93, 97 (3d Cir. 2004).               Yet,

jurisdiction will only be unreasonable in “rare” cases and a plaintiffs burden to show an absence

of fairness or lack of substantial justice is “heavy.” O’Connor, 496 F.3d at 324.

         Specific jurisdiction determinations are “claim specific.” Remick v. Manfredy, 238 F.3d

248, 255 (3d Cir. 2001). “[A] conclusion that the District Court has personal jurisdiction over

one of the defendants as to a particular claim asserted by [the plaintiff] does not necessarily mean

that it has personal jurisdiction over that same defendant as to [the plaintiffis other claims.” Id.

The Third Circuit has recognized that although it “may not be necessary” to “conduct a claim-

specific analysis” in “every multiple claim case,         .   .   .   because there are different considerations in

analyzing jurisdiction over contract claims and over certain tort claims,” such differentiation is

required in certain circumstances. Id.

         Here, Plaintiff brings fourteen counts against two Defendants. Given that Plaintiff has

asserted a number of different claims     —   some that require an analysis slightly different than the

general analysis described above     —   against different Defendants, the Court conducts a claim-

specific analysis to the extent that it is required to appropriately analyze jurisdiction as to these

different claims against different Defendants.

         The Court first analyzes Plaintiffs breach of contract and related claim against Defendant

Logrecco. Plaintiff brings claims against Defendant Logrecco for breach of contract (Count I),

SAC   ¶J 83-90,   and breach of implied covenant of good faith and fair dealing (Count II), SAC ¶11

91-95.     Essentially, Plaintiff argues that Defendant Logrecco misappropriated Plaintiff’s




                                                         14
confidential information in transitioning to a competitor in violation of non-compete and

confidentiality agreements that he signed with Plaintiff. P1. Opp’n at I.

       In addition to the O’Connor three-part test described above, “[un determining jurisdiction

over a breach of contract claim, [a district court] must consider the totality of the circumstances,

including the location and character of the contract negotiations, the terms of the contract, and

the partie& actual course of dealing.” Remick, 238 F.3d at 256 (3d Cir. 2001). A district court

should “should inquire whether the defendant’s contacts with the forum were instrumental in

either the formation of the contract or its breach.” Telcordia Tech Inc. v. Telkom SA Ltd., 458

F.3d 172, 177 (3d Cir. 2006) (citing Gen. Elec. Co. v. Deutz AG, 270 F.3d 144, 150 (3d Cir.

2001)). Further, “where a long-term relationship has been established, actual territorial presence

becomes less determinative.” Id. (citing General Electric, 270 F.3d at 1501).            In essence,

“[p]arties who reach out beyond their state and create continuing relationships and obligations

with citizens of another state are subject to the regulations of their activity in that undertaking.”

General Electric, 270 F.3d at 151 (citing Burger King, 471 U.S. at 473) (internal quotations

omitted).

       As to the first element of the O’Connor test, purposeflil availment, the Eastern District of

Pennsylvania recently provided a useihI evaluation.         See Neopart Transit, LLC v. Mgmt.

Consulting, Inc., No. 16-3103, 2017 WL 714043 (E.D. Pa. Feb. 23, 2017).° In Neopart, the

plaintiff, a Pennsylvania company, alleged that two individual defendants, New York residents

and former employees of the plaintiff, left the plaintiffs company with confidential information

and trade secrets to join a competitor in violation of confidentiality agreements. Id. at *l_2. The

defendants were interviewed in New York, hired in New York, and worked from New York for


o Like New Jersey, Pennsylvania extends personal jurisdiction to flaIl extent allowable under the
United States Constitution. See Id. at *4 (citing 42 Pa. C.S.A. § 5322(b)).
                                                 15
the plaintiffs Pennsylvania-based company.             Id. at *6.        The parties also signed the

confidentiality agreements in New York. Id. However, the district court nonetheless found that

the   defendants’      “contacts   with   Pennsylvania    satisfy[ied]     the   purposefiul   availment

requirement[.]” Id..

       The court in Neopart reasoned that “communicating with Pennsylvania was a necessary

component of the [defendants’] employment” because (a) a defendant’s immediate supervisor

“was located in Pennsylvania and the two exchanged emails approximately three times a week”;

(b) a defendant “regularly contacted the [plaintiffs] facility in Pennsylvania for questions related

to parts, emergency orders and other issues related to [project] management”; and (c) “[t]he

email sewer by which each of the [defendants] conducted their job requirements was located in

Pennsylvania” and the defendants “sent, received or were copied on more than 10,000 emails

with [the plaintiffs] personnel in Pennsylvania” in a two-year period Id. The Neopart court

continued that the defendants “very ability to earn a living was channeled through

Pennsylvania,” as the defendants (a) “received paychecks from Pennsylvania”; (b) “exchanged

emails with human resources personnel in Pennsylvania on a regular basis”; and (c)”interacted

with Human Resources personnel in Pennsylvania” as to vacations and benefits. Id. Finally, the

district judge noted, “the confidential information and trade secrets allegedly misappropriated by

the Individual Defendants were created and prepared in Pennsylvania,” as the drive that a

defendant gave to the competing company’s executive contained proprietary information

“downloaded from a computer connected to [the plaintiff]’s computer servers in Pennsylvania.”

Id. Thus, even though the defendants worked from New York, were interviewed in New York,

and were hired in New York, the Neopart court found that the “Individual Defendants’ contacts

with Pennsylvania satisified] the purposeful availment requirement.” Id.



                                                  16
          Here, Defendant Logrecco’s contacts with New Jersey similarly satisfy the purposeffil

availment element as to the breach of contract claims. Defendant Logrecco worked remotely for

Plaintiff from California and Nevada. SAC      ¶ 30.   However, he was interviewed in New Jersey,

hired in New Jersey, and entered into the Agreement in New Jersey. Id.        ¶ 29.   He also attended a

three-week training course at Plaintiffs headquarters in New Jersey before beginning work. Id.

¶   31.    Further, communicating with New Jersey was a necessary component Defendant

Logrecco’s employment, as (a) Logrecco’s immediate supervisor was located in New Jersey and

the two communicated via email every few days, id.      ¶ 32; Logrecco Dep.     at 50:5-8; (b) Logrecco

frequently communicated with Plaintiffs New Jersey office for coordination with the

engineering department on projects, Logrecco Dep. 44:22-47:22, and the IT department for

support, 53:2-59:15; and (c) Logrecco’s work laptop, issued by Plaintiff, remotely connected to

Frazier’s sewers in New Jersey, SAC    ¶ 30.   Additionally, Logrecco’s ability to earn a living was

channeled through New Jersey, as he (a) received paychecks from New Jersey, and (b) contacted

Plaintiffs human resources department in New Jersey.            SAC   ¶fflJ   32-33, 37.    Finally, the

confidential information and trade secrets that Defendant Logrecco allegedly misappropriated

were prepared in New Jersey and stored on Plaintiff’s New Jersey servers. Id.              ¶J   36, 39-45.

Therefore, the Court finds the purposeful availment element satisfied as to Logrecco and the

breach of contract related counts.

          As to the second element of the O’Connor test, relatedness, the Neopart case is also

instructive. In Neopart, the district court found that the plaintiffs breach of contract claims were

“inherent [in the plaintiff si employment relationship with the [defendants].” Neopart, 2017 WL

714043, at *7• The court explained that it was “reasonably foreseeable that, upon agreeing to

employment with a Pennsylvania company and interacting with that company each day, [the



                                                  17
defendantsj could be subject to suit in Pennsylvania.” Id. Additionally, the court recognized that

defendants “only had access to [the plaintiff]’s trade secrets as a consequence of their

employment,” as the defendants “became privy to [the plaintiffi’s methods of identifying unique

suppliers, pricing arrangements, and inventory management methods via emails and telephone

calls to Pennsylvania and access to Pennsylvania computer servers,” Id.          Accordingly, the

district court found that “the relatedness requirement [wajs satisfied.” Id.

       Here, the same conclusion is warranted. Defendant Logrecco agreed to employment with

a New Jersey company. SAC       ¶   13, 29. He traveled to New Jersey to obtain training from the

company and frequently contacted the New Jersey headquarters for support.           Id.   ¶J   31-36;

Logrecco Dep. 44:22-47:22, 53:2-59:15. He only had access to Plaintiffs trade secrets and

confidential information because of this employment. Critically, the Agreement and the Policy

expressly govemed Logrecco’s use of Plaintiff’s confidential information, at least some of which

he was able to obtain from Plaintiff’s New Jersey-based servers. Thus, claims of breaching a

contract to not share such confidential information with competitors arises directly out of this

employment relationship and the relatedness requirement is also satisfied.

        As to the final element of the O’Connor three-part test, fair play and substantial justice,

“New Jersey has an interest in enforcing its company’s rights, in enforcing covenants that are

reasonably designed to protect the legitimate interests of its residents, and in protecting the

confidential information of its residents.” Chernetall US Inc. v. Laflamme, No. 16-780, 2016 WL

885309, at *8 (D.N.J. Mar. 8, 2016). As explained above, the existence of minimum contacts

makes the exercise of personal jurisdiction presumptively constitutional. The Court does not

find this to be the rare case where jurisdiction is unreasonable.




                                                  18
       For the foregoing reasons, the Court has personal jurisdiction over Defendant Logrecco

as to Counts I and II.

       Having found personal jurisdiction over Defendant Logrecco on these two counts, the

Court can now exercise pendant jurisdiction over the remaining counts against Defendant

Logrecco, so long as all counts “arise from the same nucleus of material fact.” MaxLite, 193 F.

Supp. 3d at 390 (citing Apostolon v. Manix Bracken, LLC, No. 07—4950. 2009 WL 1312927, at

*9 (D.N.J. May 1, 2009) (“Once a district court has jurisdiction over a defendant for one claim, it

may ‘piggyback’ onto that claim other claims over which it lacks independent personal

jurisdiction, provided that all the claims arise from the same nucleus of material fact.”)). The

Third Circuit takes a liberal interpretation in considering the scope of a “common nucleus of

operative fact[s].” See C’hildren ViM      i’.   Sec’v ofPub. Welfare of the commonwealth ofPa., No.

90-7390, 1992 WL 99587, at *3 (E.D.Pa. Apr. 30, 1992) (citing Skevofilax            Quigley, 810 F.2d

378, 385 (3d Cir.1987)). In determining how close the factual overlap must be, “mere tangential

overlap of facts is insufficient, but total congruity between operative facts of the two cases is

unnecessary.” Nanavati v. Burdette Tomlin Mem’l Hosp., 857 F.2d 96, 105 (3d Cir. 1988).

Where “critical background fact[s]” are “common to all claims,” then the claims emerge from

the same nucleus of operative facts. Id.

        Here, the common nucleus of operative fact requirement is easily met. All of Plaintiffs

claims against Logrecco are based upon him allegedly misappropriating confidential information

and trade secrets from Plaintiff before leaving to join REB. See SAC         ¶   21-82 (entitled “Facts

Relevant to All Counts”). Thus, the Court exercises pendent jurisdiction over all remaining

claims against Defendant Logrecco.               The Court has personal jurisdiction over Defendant

Logrecco for all of Plaintiffs claims against him.



                                                      19
Specific Personal Jurisdiction   —   REB

        Turning to Defendant REB, Plaintiff only argues that the Court has specific jurisdiction

for Plaintiff’s intentional tort claims, Count VII for tortious interference with contract and Count

XII for conversion. P1. Opp’n at 25-27. As the Court reads the allegations, it appears that Count

VII is based on both the confidential information and the non-compete provisions of the

Agreement and the Policy. See SAC          ¶J   109-112. Count XII, however, appears to be based

solely on the alleged confidential information that Logrecco allegedly took. See id.      ¶J 140-141.
        “When an intentional tort is alleged, a slight variation from the O’Connor three-part test

applies, known as the Calder effects test, stemming from the Supreme Court’s decision in Calder

v. Jones, 465 U.S. 783 (1984).” MasLite, 193 F. Supp. 3d at 384 (internal citations omitted).

The Calder effects test “can demonstrate a court’s jurisdiction over a defendant even when the

defendant’s contacts with the forum alone       []   are far too small to comport with the requirements

of due process under our traditional analysis.” Id. (quoting Marten v. Godwin, 499 F.3d 290, 297

(3d Cir. 2007)). Under this test, “an intentional tort directed at the plaintiff and having sufficient

impact upon [the plaintiff] in the forum may suffice to enhance otherwise insufficient contacts

with the forum such that the ‘minimum contacts’ prong of the Due Process test is satisfied.” Id.

(quoting IMO Industries., 155 F.3d at 260). The Calder effects test requires a plaintiff to show

that:

               (1) The defendant committed an intentional tort; (2) The plaintiff
               felt the brunt of the harm in the forum such that the forum can be
               said to be the focal point of the harm suffered by the plaintiff as a
               result of that tort; (3) The defendant expressly aimed his tortious
               conduct at the forum such that the forum can be said to be the focal
               point of the tortious activity[.]

Id. (quoting IMO Industries, 155 F.3d at 265-66). The Calder effects test, as interpreted by the

Third Circuit, still requires that a defendant’s “conduct and connection with the forum State [be]


                                                      20
such that he should reasonably anticipate being haled into court there.” Id. (quoting Marten,

499 F.3d at 297).

       Here, the intentional tort claims satis& the first prong. See MaxLite, 193 F. Supp. 3d at

388 (tortious interference); Cavanaugh v. Norton, No. 13-1162, 2014 WL 980815, at *5 (M.D.

Pa. Mar. 13, 2014) (conversion). In addition, Plaintiff will feel the brunt of the harm in New

Jersey as a result of this alleged conduct because Plaintiffs business is based in New Jersey. See

Remick, 238 F.3d at 260 (“[TJhe brunt of the harm caused by the alleged intentional tort must

necessarily have been felt by [the plaintiff] in Pennsylvania, as his business practice is based in

Philadelphia.”); see also MaxLite, 193 F. Supp. 3d at 388 (D.N.J. 2016) (“At this stage the Court

assumes that   .   .   .   because [the plaintiff] is a New Jersey company, it likely felt the brunt of the

harm in New Jersey.” (quoting Display Works, 182 F.Supp.3d at 181) (internal quotations

omitted)). Thus, the first two elements of the Calder effects test are satisfied.

       As to the third element, a plaintiff must “U) show that the defendant knew that the

plaintiff would suffer the brunt of the harm caused by the tortious conduct in the forum, and (2)

point to specific activity indicating that the defendant expressly aimed its tortious conduct at the

forum.” MaxLite, 193 F. Supp. 3d at 388 (quoting IMO Industries, 155 F.3d at 266) (internal

quotations omitted). For simplicity, the Court refers to the first prong as “knowledge” and the

second prong as “expressly aimed activity.”

       The MaxLite decision is instructive on both prongs of this third element. See id.                 In

MaxLite, the plaintiff, a New Jersey company, alleged that the defendant company, a California-

based competitor, tortiously interfered with the contractual relationships of three of the plaintiffs

former employees by hiring them in violation of their non-compete agreements. 193 F. Supp. 3d

at 376-77. The court found that the third element of the Calder effects test was met as to the



                                                         21
plaintiffs tortious interference claim against the company defendant. Id. at 390. As to the first

prong, the court found that   “[un   short, [the defendant company] knew of the Agreements, knew

of their key provisions (non-competition, non-solicitation, confidentiality, choice of law, and

forum selection), and paid for attorney review” of these provisions before hiring the plaintiffs

former employees. Id. at 388. The defendant company was therefore “well aware of the risk it

was taking [by hiring plaintiffs former employees] but proceeded nonetheless to hire the[m].”

Id. at 390. Thus, the court found that the knowledge prong was met. Id.

       Here, the Court finds the same. Logrecco testified that before he started with REB on

May 21, 2018, he forwarded a May 15, 2018 letter to REB informing REB of Logrecco’s

Agreement and Policy with Plaintiff. Logrecco Dep. at 82:23-86:16. The letter listed Plaintiffs

address as New Jersey.7 See SAC, Ex. E. Logrecco also testified that as a result, REB made him

sign an addendum to his employment agreement in which Logrecco acknowledged that REB

would not defend Logrecco against a lawsuit filed by Plaintiff for breach of the Agreement or

Policy. Logrecco Dep. at 86:17-87:3. Thus, it appears Defendant REB was aware of the risk of

hiring Defendant Logrecco given his non-compete and confidentiality agreements with a New

Jersey-based company. The knowledge prong of the third element appears to be met.

       As to the second prong, expressly aimed activity, the MasLite decision is again

instructive. 193 F. Supp. 3d at 390. The MaxLire court found that the defendant company not

only “kn[ew] that [the plaintiff] [wa]s headquartered in New Jersey,” but “used the [plaintiffs

former employees] in an effort to increase its sales in New Jersey.” Id. For example, one of the

plaintiffs former employees testified that upon switching to the defendant company, she (a)

“was tasked with the duty to do business in New Jersey,” (b) “streamlined the sales process in


 Neither the Agreement nor the Policy contain a forum selection clause.


                                                  22
New Jersey to work through one point-person,” (c) “was instrumental in hiring a sales

representative to increase sales in northern New Jersey,” and “gave [a company defendant]

representative explicit instructions to ‘[g]row business in Southern Jersey.”           Id. at 338.

Additionally, the company defendant “sent representatives to a trade show held in Atlantic

City[,] [New Jersey],” and “had $146,041 total sales within New Jersey[.]” Id. at 388-89. Thus,

the court found that “the evidence demonstrate[d] that [the defendant company] recruited the

[plaintiff’s former employees] to, at least in part, increase its business in New Jersey.” Id. at

338. Such conduct satisfied the expressly aimed activity prong. Id.

       In contrast, the court in Radian Guar. Inc. v. Bolen, 18 F. Supp. 3d 635 (ED. Pa. 2014),

found that the defendant had not expressly aimed its activity at the forum state. In Radian, the

plaintiff sued a competitor, the defendant company, for tortiously interfering with a non-compete

clause between the plaintiff and a former employee of the plaintiff. 18 F. Supp. 3d at 639. The

plaintiff argued that the defendant company “aimed [its] conduct at Pennsylvania by establishing

and maintaining an employment relationship with [the plaintiff’s former employee].” Id. at 644.

The court rejected this argument, stating that the plaintiff “fail[ed] to explain how the creation of

the [the defendant company’s] employment relationship with [the plaintiff’s former employee]

intentionally targeted or focused on Pennsylvania.” Id.

       The Radian court noted that the plaintiff “d[id] not allege that the [defendant company]

met with or recruited [the plaintiffs former employee] in Pennsylvania,” or that the defendant

company “hired [the plaintiffs former employee] to work in or serve customers in

Pennsylvania.” Instead, “in both her role with [the plaintiff] and the [defendant company], [the

plaintiffs former employee] worked exclusively from Texas sewing customers in the southern

United States.” Id. The court explained that “allegations that the [defendant company] knew



                                                 23
that [the plaintiff]’s headquarters were in Pennsylvania and that the forum selection clause

identified Pemisylvania,   .   .   .   [were) insufficient to meet the ‘expressly aimed’ standard.” Id. at

644-45. Accordingly, the Radian court held that “the [defendant company] did not expressly aim

[its] alleged tortious activity at Pennsylvania, and [the court therefore] d[id] not have personal

jurisdiction over [the defendant company] on this basis.” Id. at 645; see also Fnitta Bowls

Franchising LLC v. Bitner, No. 18-2446, 2018 WL 6499760 (D.N.J. Dec. 10, 2018) (finding that

plaintiff failed to establish the third element of the Calder effects test when it “fail[ed] to allege

that [the defendant companies] acted with the specific intent to develop a competing franchise

for the purpose of harming [the plaintiff] in New Jersey,” and instead, it appeared “it appear[edJ

that the activities of [the defendant companies] [we]re confined within the state of Florida.”).

        Here, the facts alleged as to REB are more akin to Radian and Frutra Bowls than to

MasLite with respect to tortious interference with Logrecco’s covenant not to compete with

Plaintiff. Plaintiff has not alleged that REB hired Logrecco to conduct business in New Jersey.

To the contrary, Plaintiff alleges that REB “has hired Logrecco, upon information and belief, to

perform the same duties Logrecco performed while at Frazier.” SAC                  ¶   9 (emphasis added).

While at Frazier, Logrecco worked remotely out of California and Nevada and “traveled all over

the country on behalf of Frazier to manage and oversee the numerous Frazier projects with which

he was involved.” SAC          ¶       30-31. Logrecco testified to only having worked on projects for

Frazier in “California, Arizona, Nevada, Oregon, Washington, Idaho, Colorado, Texas,

Tennesee, Kentucky, Indiana, Illinois, [and] Maryland[.]”                Logrecco Dep. at 42:19-43-18.

Logrecco did not indicate that he worked on Plaintiffs projects in New Jersey, and Plaintiff has

not presented any evidence to the contrary. In other words, Plaintiff does allege that REB hired

Logrecco to work, or serve customers, in New Jersey. Plaintiff also does not allege that REB



                                                         24
and Logrecco’s negotiations occurred in New Jersey.           Plaintiff simply argues that REB’s

expressly aimed activity at New Jersey was (1) hiring Logrecco, who was bound by New Jersey

restrictive covenants, and (2) allegedly misappropdating trade secrets that originated in New

Jersey. Pt. Opp’n at 27. As explained above, these allegations are insufficient to show that REB

expressly aimed its alleged tortious interference with Logrecco’s covenant not to compete with

Plaintiff at New Jersey.8 The third element of the Calder effects test is not satisfied as to this

claim; the Court does not have personal jurisdiction over REB for Plaintiffs claim that REB

tortiously interfered with Logrecco’s covenant not to compete with Plaintiff.

       However, the Court cannot conclude the same as to (a) REB’s alleged tortious

interference with Logrecco’s confidentiality agreement, and (b) REB’s alleged conversion of

trade secrets and confidential information. At this stage, Plaintiff has not provided sufficient

information for the Court to conclude that it does have specific personal jurisdiction as to REB

vis-à-vis Plaintiffs confidential information and/or trade secrets. Yet, Plaintiff has provided

sufficient evidence on the issue to permit jurisdictional discovery.

       “Although the plaintiff bears the burden of demonstrating facts that support personal

jurisdiction, courts are to assist the plaintiff by allowing jurisdictional discovery unless the

plaintiffs claim is clearly frivolous.” Toys “R” Us, Inc. v. Step Two, S.A., 318 F.3d 446, 456 (3d

Cir. 2003) (internal citations and quotations omitted). “If a plaintiff presents factual allegations

that suggest with reasonable particularity the possible existence of the requisite contacts between




8
  Plaintiff also implies that REB’s letter sent to Plaintiff in New Jersey in response to Plaintiffs
cease and desist demand constitutes activity expressly aimed at New Jersey. See P1. Opp’n at 26.
The Court disagrees. See IMO Indusries, 155 F.3d at 267 (noting that a defendant’s responsive
communication to the plaintiff within the forum “does not change the analysis” of the third
element of the Calder effects test).
                                                 25
the party and the forum state, the plaintiffs right to conduct jurisdictional discovery should be

sustained.” Id. (internal citations and quotations omitted).

       Here, the Court cannot say that Plaintiffs claims regarding the Court’s personal

jurisdiction over REB for (a) REB’s alleged intentional interference with Logrecco’s

confidentiality agreement, and (b) REB’s alleged conversion of confidential information and

trade secrets, are clearly frivolous.    Plaintiff has presented sufficient factual allegations to

suggest with reasonable particularity that REB was aware of Logrecco’s confidentiality

agreement with the New Jersey-based Plaintiff, and that REB contemplated the possibility of

Logrecco breaching such agreement and conveying Plaintiffs confidential information to REB

for the benefit of REB’s business. See Logrecco Dep. at 86:17-87:3 (explaining that REB made

Logrecco sign an addendum to his employment agreement whereby Logrecco acknowledged that

REB would not defend Logrecco against a lawsuit filed by Plaintiff for breach of the Agreement

or Policy). Thus, the Court orders jurisdictional discovery limited to the trade secret and/or

confidential information claims against REB.

   UI. CONCLUSION

       In sum, the Court denies Defendant Logrecco’s motion to dismiss for lack of personal

jurisdiction, D.E. 48, and grants in part and denies in part Defendant REB’s motion to dismiss

for lack of personal jurisdiction, D.E. 28. Plaintiffs claim against Defendant REB for tortious

interference with Logrecco’s covenant not to compete with Plaintiff is dismissed for lack of

personal jurisdiction. Dismissal of this claim against Defendant REB is without prejudice so as

to allow Plaintiff an opportunity to refile this claim against REB in an appropriate venue, if

Plaintiff chooses to do so. The Court grants Plaintiffs request for jurisdictional discovery, D.E.




                                                 26
50, solely as to Plaintiffs claims against REB in Counts VII and XII concerning Plaintiffs trade

secrets and/or confidential information. An appropriate Order accompanies this Opinion.

Dated: July 2, 2019
                                                                        j     /
                                                    John Michael Vazqaz, U(S.D.J.




                                               27
